Citation Nr: 9905502	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-23 805	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated at 40 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated at 20 
percent disabling.

3.  Entitlement to an increased evaluation for bursitis and 
arthritis of the right knee, currently evaluated at 20 
percent disabling.

4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as major depression, 
secondary to all service-connected disabilities.

5.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from April 1944 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims on appeal.

The issues of entitlement to increased ratings for a lumbar 
spine disability, right and left knee disabilities, and 
entitlement to service connection for an acquired psychiatric 
disability will be discussed below, the remaining issue of 
entitlement to service connection for a cervical spine 
disability will be discussed only in the REMAND section of 
this Board decision.

In June 1997, the veteran asserted that his service 
connection disabilities prevented him from doing any type of 
work.  The issue of entitlement to a total disability rating 
based on individual unemployability has not been developed 
for consideration by the Board and is referred to the RO for 
appropriate disposition.  

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of a entitlement to a total 
rating based on individual unemployability.  If he desires to 
pursue this issue, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service connection lumbar spine disability 
is currently manifested by pain, particularly on straight leg 
raising, and by severe limitation of lumbar motion.  The 
manifestations do not exceed the pain and other findings 
associated with a severe disc disorder.  There is no 
ankylosis.  There is no muscle spasm, absence of ankle jerk 
responses, or other neurologic findings associated with a 
pronounced intervertebral disc syndrome.  

3.  The veteran's left knee disability is currently 
manifested by subjective complaints of chronic knee pain with 
occasional swelling but no giving away.  Current objective 
findings of the veteran's left knee disability include 
flexion to 125 degrees, and extension to 5 degrees.  He had 
slight crepitation with range of motion testing and mild 
generalized tenderness of the joint.  X-rays showed mild 
degenerative changes with no other abnormalities.  There is 
no objective clinical evidence of swelling, deformity, or 
instability; severe left knee impairment has not been 
demonstrated.

4.  The veteran's right knee disability is currently 
manifested by subjective complaints of chronic pain in his 
right knee.  Current objective findings of the veteran's 
right knee disability include flexion to 125 degrees, and 
extension to 0 degrees.  He had no pain on motion but some 
crepitation with range of motion testing and tenderness to 
palpation.  X-rays showed degenerative joint disease and 
bursitis of the right knee.  There is no objective clinical 
evidence of swelling, deformity, heat, redness, or 
instability; severe right knee impairment has not been 
demonstrated.

5.  There is no evidence of a current psychiatric disability.  

6.  There is no evidence linking a current psychiatric 
disorder to disease or injury in service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5289, 5292, 5293, 
5295 (1998). 

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5257, 5258, 5259, 
5260, 5261 (1998).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for bursitis and arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003, 5019, 5256, 5257, 5260, 
5261 (1998).

4.  A claim for entitlement to service connection for an 
acquired psychiatric disability, claimed as major depression, 
secondary to all service-connected disabilities, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims, with 
the exception of the claim for entitlement to service 
connection for an acquired psychiatric disability as 
discussed in greater detail below, are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.   
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991): 38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

With respect to the claims for entitlement to service 
connection, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  With these considerations in mind, the Board 
will address the merits of the claims at issue.

I.  Entitlement to an Increased Evaluation for Degenerative 
Joint Disease of the Lumbar Spine

The RO has rated the veteran's lumbar spine disability under 
DC 5003-5292.  Arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(1998).  The Board will also consider DCs 5289, 5293, and 
5295 for lumbar ankylosis, intervertebral disc syndrome, and 
lumbosacral strain.  

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion.

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

In the most recent VA examination report dated in November 
1997, the veteran described chronic low back pain aggravated 
by any activities such as bending, lifting, prolonged 
sitting, standing, or walking.  He had recurrent episodes of 
pain from the back into both legs.  A recent neurological 
work-up apparently showed some degenerative disc disease of 
the lumbar spine, particularly at L5-S1.  It was also noted 
that he had some trouble with balance thought to be the 
result of peripheral neuropathy associated with aging.  
Physical examination revealed that he moved somewhat slowly 
with a slight limp.  Examination of the back showed that he 
was able to stand erect.  No spasm or tenderness was noted.  
Range of motion was flexion to 35 degrees, extension to 10 
degrees with pain on motion.  He complained of back pain with 
straight leg raising but was able to heel and toe walk with a 
slight limp.  He could squat approximately half way down and 
arise again.  Reflexes and sensation were intact in the lower 
extremities.  

An MRI showed generalized degenerative disc protrusion at L5-
S1, lateralizing to the right side.  There was material 
identified behind the upper body of the sacrum on the left 
which was probably also disc material, multilevel 
degenerative disc disease of the lumbar spine, abnormalities 
of the L4-L5 vertebral bodies, probably hemangiomas, changes 
at L5-S1, probably a reaction to degenerative disc disease, 
and probably a small lipoma of the velum terminale or cauda 
equina.  The clinical impression was degenerative disc 
disease of the lumbar spine.  Finally, the examiner opined 
that the veteran would have difficulty with bending, lifting, 
prolonged sitting, standing, walking, squatting, stooping, 
and stairs due to the back as well as the knee disabilities.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 40 percent rating 
for a lumbar spine disability is warranted.  The current 40 
percent rating contemplates severe limitation of motion (DC 
5292), severe intervertebral disc syndrome with recurring 
attacks (DC 5293), and severe lumbosacral strain (DC 5295).  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated a certain 
level of range of motion in the lumbar spine.  Moreover, 
there was no evidence on the MRI of postural abnormalities or 
fixed deformities.  Because the evidence does not show 
ankylosis of the lumbar spine, there is no basis under DC 
5289 for an increased rating.

In addition, the Board notes that the veteran does appear to 
have significant limitation of motion.  Specifically, forward 
flexion was limited to 35 degrees, and extension to 10 
degrees with pain on motion.  As noted above, the current 40 
percent rating under DC 5292 contemplates severe limitation 
of motion of the lumbar spine.  Significantly, a schedular 
rating higher than 40 percent is not available under this 
code.  Therefore, there is no basis for an increased rating 
under DC 5292.

A 60 percent evaluation is available under DC 5293 with 
evidence of pronounced intervertebral disc syndrome.  
However, the most recent VA examination report does not 
reflect that the veteran experiences muscle spasm, absent 
ankle jerk, or other neurologic findings compatible with 
sciatic neuropathy.  In fact, the examiner noted that the 
veteran was able to stand erect, and there was no evidence of 
spasm or tenderness.  Moreover, reflexes and sensation were 
noted to be intact in the lower extremities.  In the absence 
of findings of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, a 
higher than 40 percent evaluation under DC 5293 is not 
warranted. 

Next, under DC 5295, a 40 percent evaluation requires listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion.  The record clearly 
establishes that the veteran has experienced episodes of pain 
on motion, and narrowing of the joint space.  However, the 
Board notes that a 40 percent evaluation is the highest 
available under this code.  Accordingly, the Board finds that 
the schedular criteria for a rating in excess of the 
currently assigned 40 percent disability evaluation are not 
met.

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 40 percent under DCs 5292 or 5295.  
Further, although a 60 percent evaluation is available under 
DC 5293 for, among other things, "characteristic pain," the 
criteria also requires sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, and other neurological 
findings.  The VA examination report simply does not show 
that the veteran's symptoms satisfy the schedular criteria.  
As noted above, physical examination revealed no tenderness 
or spasms, and reflexes and sensation were intact in the 
lower extremities.  Accordingly, the Board finds that the 
functional limitation due to pain is contemplated in the 
current assigned 40 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.

II.  Entitlement to an Increased Evaluation for Degenerative 
Joint Disease of the Left Knee

The RO has rated the veteran's left knee disability under DC 
5261.  The Board will also consider DCs 5003, 5256, 5257, 
5258, 5259, and 5260 for knee ankylosis, knee impairment, 
dislocation and removal of semilunar cartilage, and 
limitation of motion.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).

In the most recent VA joints examination report dated in 
November 1997, the veteran complained of chronic bilateral 
knee pain, worse with weight bearing, squatting, stooping, 
and stairs.  He had occasional swelling of the knees, but no 
giving away of the knee was noted.  He used a cane.  Physical 
examination revealed a slight limp.  Range of motion of the 
left knee was 5 degrees of recurvatum and 125 degrees of 
flexion without pain on motion.  Slight crepitation was noted 
on range of motion testing.  No swelling was noted but he had 
mild generalized tenderness about the patellofemoral joint as 
well as on the medial and lateral joint line and the bursa, 
but not as tender as the right knee.  X-rays of the left knee 
showed mild degenerative changes with no other abnormalities 
seen.  The clinical impression was joint disease of the left 
knee.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for a left knee disability is warranted.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the recent VA examination, he had extension to 5 degrees 
and flexion of the left knee to 125 degrees (with 0-140 
degrees considered anatomically normal).  Therefore, the 
Board can find no basis under DC 5256 to grant the veteran a 
higher than 20 percent evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
left knee.  The most recent medical records do not reveal 
objective clinical evidence of swelling, deformity, laxity of 
the left knee, subluxation, lateral instability, non-union, 
loose motion, malunion, or atrophy.  In addition, there was 
no incoordination, weakness, or lateral stressing noted, 
although the veteran had mild generalized tenderness and 
slight crepitation with movement.  However, it was noted that 
the veteran could squat approximately half way down and arise 
again.  As noted above, a moderate knee impairment is 
assigned a 20 percent evaluation under DC 5257.  As the 
clinical findings do not support a finding of a severe degree 
of recurrent subluxation or lateral instability, the evidence 
is not sufficient to warrant a separate evaluation under this 
code.  

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
20 percent under DC 5258.  In addition, the Board notes that 
no more than a 20 percent rating is available under DC 5258 
or DC 5259.  Moreover, the veteran's anatomical motion of the 
left knee does not give rise to a rating in excess of 20 
percent under either DC 5260 or DC 5261.  Specifically, 
current range of motion of the knee was noted to be extension 
to 5 and flexion to 125 degrees on the left.  A 30 percent 
evaluation would only be available under these codes with 
extension limited to 20 degrees and flexion limited to 15 
degrees.  Finally, because the veteran's left knee disability 
is rated based on degenerative joint disease and no lateral 
instability is shown, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis and 
lateral instability of the knee is not for application.

III.  Entitlement to an Increased Evaluation for Bursitis and 
Arthritis of the Right Knee

The RO has rated the veteran's right knee bursitis and 
arthritis under DC 5019.  The Board will also consider DC 
5256, 5257, 5260, and 5261 for ankylosis, impairment of the 
knee, and limitation of motion.  Bursitis is rated on the 
basis of limitation of motion of the affected part as 
degenerative arthritis (DC 5003).  As noted above, 
limitations of flexion of the knee under DC 5260 are assigned 
a 30 percent evaluation when flexion is limited to 15 
degrees.  Limitations of extension of the knee under DC 5261 
are assigned a 30 percent evaluation when extension is 
limited to 20 degrees.  The motion of the knee is considered 
full where extension is to 0 degrees and flexion is to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1998).

In the most recent VA examination report dated in November 
1997, physical examination of the right knee revealed range 
of motion from 0 to 125 degrees.  No pain on motion was 
reported but he had some crepitation with range of motion 
testing.  There was no redness, heat, or swelling but he had 
tenderness to palpation about the patellofemoral joint.  He 
also had medial and lateral joint line tenderness as well as 
tenderness over the anserine bursa.  There was no ligamentous 
instability noted.  An X-ray showed mild degenerative changes 
with no other abnormalities.  The clinical impression was 
degenerative joint disease and bursitis of the right knee.

Based on the evidence outlined above, the Board finds that 
the evidence does not warrant a greater than 20 percent 
rating for the veteran's right knee disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Specifically, recent clinical findings 
do not disclose that the veteran has any ankylosis of the 
right knee.  On the recent VA examination he had extension to 
5 degrees and flexion of the left knee to 125 degrees (with 
0-140 degrees considered anatomically normal).  Therefore, 
the Board can find no basis under DC 5256 to grant the 
veteran a higher than 20 percent evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
right knee.  As with the left knee, there is no objective 
clinical evidence of swelling, deformity, laxity of the left 
knee, subluxation, lateral instability, non-union, loose 
motion, malunion, atrophy, incoordination, weakness, or 
lateral stressing noted.  The veteran apparently reported 
more tenderness of the right knee than the left but he had no 
pain on motion and some crepitation.  Because there is no 
evidence of recurrent subluxation or lateral instability, the 
evidence is not sufficient to warrant a separate evaluation 
under this code.  

In addition, the veteran's anatomical motion of the right 
knee does not give rise to an evaluation in excess of 20 
percent under either DC 5260 or DC 5261.  Specifically, 
current range of motion of the right knee was noted to be 
extension to 0 (anatomically normal) and flexion to 125 
degrees (with 140 degrees as anatomically normal).  A 30 
percent evaluation would only be available under these codes 
with extension limited to 20 degrees and flexion limited to 
15 degrees.  Finally, because the veteran's right knee 
disability is rated on arthritis and bursitis and no lateral 
instability is shown, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis and 
lateral instability of the knee is not for application.

IV.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability, Claimed as Major Depression, Due to 
All Service-Connected Disabilities

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that the veteran has not claimed entitlement 
to service connection for an acquired psychiatric disorder on 
a direct service connection basis; rather, he asserts that he 
developed an acquired psychiatric disorder as a result of all 
his service-connected disabilities.  As his disabilities are 
service connected, he thus argues that an acquired 
psychiatric disorder as a result of the service connected 
disabilities should similarly be service connected.  

In a VA mental disorder examination report dated in June 
1995, the veteran was noted to be 74 years old and denied a 
history of emotional problems.  He complained that he felt 
slow in his short-term memory but thought it was nothing 
serious.  He had no difficulty remembering names of current 
acquaintances, did not misplace items, did not have 
difficulty managing money, did not become disoriented, and 
had no history of head injury, stroke, seizures, 
hallucinations, homicidal or suicidal thoughts, or drug or 
alcohol abuse.  He reported that he slept more than he used 
to and his appetite was normal.  He had been married for 42 
years and had two children.  He had been employed at the 
Jackson Regional Office and left because of "old age."  He 
lived with his wife and denied significant depression.  

Mental status examination revealed that the veteran was 
appropriately dressed and adequately groomed.  There was no 
unusual motor activity, no flight of ideas, looseness of 
association or speech impairment.  Mood was euthymic, affect 
appropriate, and he denied hallucinations.  There were no 
identifiable delusion and he denied homicidal or suicidal 
thoughts.  He was oriented to person, place, situation and 
time, and remote, recent, and immediate recall were good.  He 
appeared to be of average intelligence.  Judgment to avoid 
common danger, abstracting ability, and insight were good.  
The examiner concluded that the veteran gave no history of 
symptoms of sufficient severity to satisfy psychiatric 
diagnostic criteria.  Finally, outpatient treatment notes 
reveal no treatment for or diagnosis of an acquired 
psychiatric disorder.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has an 
acquired psychiatric disorder, are not supported by the 
record.  In particular, the Board must point out that the 
post-service medical evidence does not indicate that he is 
currently being treated or has ever been treated for an 
acquired psychiatric disorder.  Moreover, the most recent VA 
examiner specifically noted that there was no indication of 
symptomatology sufficient to support a psychiatric diagnosis.  
Thus, the claimed disorder has not been demonstrated by 
competent medical evidence.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for an acquired 
psychiatric disorder could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that his claim for service connection 
for an acquired psychiatric disorder as a secondary claim is 
not well grounded and is therefore denied.

Further, the veteran's assertion that he has a disability as 
the result of a service-connected disability is not evidence 
that a relationship actually exists.  Causation is a medical 
question, so a well grounded claim requires evidence from a 
competent medical professional that a service-connected 
disability caused the claimed disorder.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Here, there is no evidence 
from a doctor or other competent witness linking a service-
connected disability to any psychiatric disorder.  For this 
reason too, because there is no competent evidence of a 
connection, the claim is not well grounded and must be 
denied.  

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Finally, although the RO did not specifically state that it 
denied the veteran's claim on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

V.  Conclusion

With respect to the claims for increased ratings, the Board 
has considered the veteran's written statements that his 
lumbar spine disability and bilateral knee disabilities are 
worse than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his lumbar spine disability and bilateral knee 
disabilities warrant no more than a 40 percent and 20 percent 
evaluations, respectively.


ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated at 40 
percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated at 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for bursitis and 
arthritis of the right knee, currently evaluated at 20 
percent disabling, is denied.

Entitlement to service connection for an acquired psychiatric 
disability, claimed as major depression, secondary to all 
service-connected disabilities, is denied on the basis that 
the claim is not well grounded.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports or a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability. 

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a cervical spine 
disability, nor has the veteran alleged a cervical spine 
injury in service.  The May 1973 retirement examination 
report demonstrates a normal clinical evaluation of the 
veteran's neck and spine.  

Post service medical records reveal that the veteran did not 
seek treatment for a cervical spine disorder until January 
1995.  Just prior to that time, in December 1994, he sought 
treatment for vertigo.  He reportedly had been evaluated by a 
private physician and told that he had had a questionable 
light stroke.  In a private medical work-up in January 1995, 
the veteran underwent, among other things, an MRI of the 
cervical spine, which showed extensive apparent degenerative 
changes including disc disease and hypertrophic spurring at 
multiple levels, ranging from C2-C3 through C6-C7.  It was 
also suggested that he had some flattening of the cervical 
cord and cervical myelopathy.  Subsequently, the veteran 
underwent a posterior cervical decompression consisting of 
wide laminectomies at C2-C6 in September 1996.  In the most 
recent VA spine examination report, the examiner related a 
history of the veteran falling out of bed and injuring his 
neck in December 1994 with gradually increasing pain 
(although the Board notes that the veteran has denied that he 
fell out of bed and hurt his neck).  As part of the physical 
examination, an X-ray showed a laminectomy of the second 
through sixth cervical vertebrae with the bodies fused.  The 
examiner remarked that this suggested ankylosing spondylitis 
(Marie-Strumpell disease).  The clinical impression was 
spontaneous fusion, cervical vertebrae (2-7) probably due to 
ankylosing spondylitis and status post laminectomy.  

However, it is not clear to the Board whether the veteran's 
cervical spine disability and subsequent surgical procedure 
were the consequences of a generalized degenerative disorder, 
which has been service-connected with respect to the lumbar 
spine and both knees, or the result of ankylosing 
spondylitis, or some other cause.  To that end, a 
determination should be made whether the veteran sustained a 
traumatic injury to the cervical spine in December 1994 and 
the effect on his current cervical spine disability.  
Therefore, the Board finds that a remand is necessary to 
determine whether there is an etiological or causal 
relationship between the veteran's service-connected 
generalized degenerative arthritis of the lumbar spine and 
bilateral knees, degenerative arthritis of the cervical spine 
shown by MRI in January 1995, and the subsequent cervical 
laminectomy in September 1996, which has been suggested was 
due to ankylosing spondylitis.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any cervical spine disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current cervical spine 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's cervical spine disability.  

Thereafter, the medical specialist should 
enter an opinion as to the most likely 
etiology of the veteran's current 
cervical spine disability.  Specifically, 
it should be indicated whether the 
cervical spine disability is more likely 
related to generalized degenerative 
arthritis, a post service injury, 
advancing age, or some other cause.  The 
medical specialist should specifically 
indicate whether there is a causal 
relationship between the veteran's 
service-connected generalized 
degenerative arthritis of the lumbar 
spine and bilateral knees, degenerative 
arthritis of the cervical spine shown by 
MRI in January 1995, and the subsequent 
cervical laminectomy in September 1996, 
which has been suggested was due to 
ankylosing spondylitis.  If a 
determination can not be made without 
resort to speculation, that matter should 
also be set forth in the claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a cervical spine 
disability.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  The remand herein is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal for 
service connection for a cervical spine disability.  
38 C.F.R. § 20.1100(b) (1998).

 Department of Veterans Affairs

